Case 1:20-cv-03547-MEH Document 19 Filed 07/11/21 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

                               Civil Action No. 20-cv-03547-MEH

YAN WANG,
     Plaintiff,

v.

MIYAKO INC., and XIANGXING LIN,
                 Defendants.



ATTORNEY TREVOR H. MCGARVEY’S MOTION TO WITHDRAW AS ATTORNEY
    OF RECORD FOR DEFENDANTS MIYAKO INC. AND XIANGXING LIN



        COMES NOW, Trevor H. McGarvey, Attorney at Law, and hereby moves this Court for

an order granting permission to withdraw as attorney of record for Defendants Miyako Inc. and

Xiangxing Lin in the above captioned case.

        Further, Counsel respectfully requests that the Court extend existing deadlines in this

matter to a later date sufficient to allow for Defendants to obtain new counsel and/or file

appropriate pleadings with the Court. In support, Counsel states as follows:

     1. Attorney Trevor H. McGarvey, for good cause, seeks to withdrawal his representation of

        Defendants Miyako Inc. and Xiangxin Lin.

     2. Substantial and irreconcilable conflicts have arisen between Counsel and Defendants

        regarding the terms, scope, and direction of counsel’s representation in this matter.

     3. Counsel notified Defendants regarding the existence of these conflicts and his intent to

        withdraw if they were not addressed on multiple occasions dating back to mid-May of

        2021.
Case 1:20-cv-03547-MEH Document 19 Filed 07/11/21 USDC Colorado Page 2 of 4




   4. To date, there has been no change in circumstances and Counsel’s continued representation

      of Defendants would result in a violation of the Colorado Rules of Professional Conduct.

   5. Counsel’s duty of confidentiality to both Defendants under Rule 1.6, Colorado Rules of

      Professional Conduct, prevents any further elaboration on the nature or details of the

      conflicts.

   6. Counsel took steps to safeguard Defendants’ interests by providing notice, dating back to

      mid-May, that there were grounds for Counsel to seek to withdraw and that Counsel

      intended to withdraw if they were not addressed. Defendants have had approximately 2

      months to seek new counsel or address the existing conflicts.

   7. There is currently no trial date set in this matter. Dispositive Motions are due August 13

      and a final pretrial conference is scheduled for October 4, 2021. There are upcoming

      discovery deadlines including a discovery cut-off date of July 16.

   8. To further protect Defendants’ interest, Counsel respectfully moves this Court to extend

      any impending deadlines that currently exist in the matter to a later date sufficient to allow

      to Defendant to obtain new counsel and/or file appropriate pleadings.

   9. Counsel’s withdraw will not unduly prejudice Defendants or cause substantial delay as

      Defendants have had ample notice and there has not yet been a trial date set in this matter.

   10. Counsel hereby certifies Notice of his Intent to Withdraw as Counsel was provided to

      Defendants Miyako Inc. and Xiangxin Lin in writing prior to this Motion being filed in

      compliance with D.C.COLO.LAttyR 5(b). The Notice included advisement of the

      following:

      i)      that the Defendants would be personally responsible for complying with all court

              orders and time limitations established by applicable statutes and rules. The
Case 1:20-cv-03547-MEH Document 19 Filed 07/11/21 USDC Colorado Page 3 of 4




               following deadlines were noted:

               a) Plaintiff Discovery Request 1 – Response due July 11, 2021;

               b) Plaintiff Discovery Request 2 – Response due July 15, 2021;

               c) Discovery Cut-off: July 16, 2021.

               d) Dispositive Motion Deadline: August 13, 2021

               e) Final Pre-Trial Conference – October 4, 2021 @ 10:45 AM.

       ii)     That Defendant Miyako Inc., as a corporation, partnership, or other legal entity,

               may not appear without counsel admitted to the bar of this court, and that absent

               prompt appearance of substitute counsel, pleadings and papers may be stricken, and

               default judgment or other sanctions may be imposed against the entity.



       WHEREFORE, based on the above, Attorney Trevor H. McGarvey respectfully moves

the Court for an order withdrawing his appearance as counsel of record for Defendant’s Miyako

Inc. and Xianxing Lin and further extending existing deadlines in the case to allow Defendants

sufficient time to obtain new counsel and/or file appropriate pleadings in this matter.



DATED this 11th day of July, 2021



                                              Trevor H. McGarvey, Attorney at Law


                                              By: /s/ Trevor H. McGarvey
                                              Trevor McGarvey, Co. Reg. #48363
                                              1888 Sherman St. Suite 200
                                              Denver, CO 80203
                                              720.538.0375 (Office)
                                              720.343.9896 (Cell)
                                              thmcgarveyattorney@gmail.com
Case 1:20-cv-03547-MEH Document 19 Filed 07/11/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

I hereby certify that on this 11th day of July, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such filing to the
following email addresses:

David Meretta – djm@millerandlaw.com
                                       ,
                                       ,
